Cite as 2014 Ark. 453

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-08-1207

SONYA NATE MOONEY                                   Opinion Delivered October   30, 2014
                                PETITIONER
                                                    PRO SE PETITION TO REINVEST
V.                                                  JURISDICTION IN THE TRIAL
                                                    COURT TO CONSIDER A PETITION
                                                    FOR WRIT OF ERROR CORAM NOBIS
STATE OF ARKANSAS                                   AND AMENDMENT TO PETITION
                              RESPONDENT            [CRAIGHEAD COUNTY CIRCUIT
                                                    COURT, NO. 16CR-06-378]


                                                    PETITION WITH AMENDMENT
                                                    DENIED.


                                          PER CURIAM


       In 2008, petitioner Sonya Nate Mooney was found guilty by a jury of first-degree murder

and sentenced to 420 months’ imprisonment. The Arkansas Court of Appeals affirmed. Mooney

v. State, 2009 Ark. App. 622, 331 S.W.3d 588.

       On September 2, 2014, petitioner filed the instant pro se petition, seeking to reinvest

jurisdiction in the circuit court to consider a petition for writ of error coram nobis in the case.1

Subsequently, petitioner filed an amendment to the petition. The petition, as amended, is

denied because petitioner has failed to raise any claim that would support issuance of a writ of

error coram nobis.

       A petition for leave to proceed in the circuit court is necessary because the circuit court

can entertain a petition for writ of error coram nobis after a judgment has been affirmed on

       1
       The petition is assigned the same docket number as the direct appeal from the judgment
of conviction.
                                        Cite as 2014 Ark. 453

appeal only after we grant permission. Pitts v. State, 2014 Ark. 132 (per curiam). A writ of error

coram nobis is an extraordinarily rare remedy more known for its denial than its approval.

Cromeans v. State, 2013 Ark. 273 (per curiam) (citing Howard v. State, 2012 Ark. 177, 403 S.W.3d
38). Coram-nobis proceedings are attended by a strong presumption that the judgment of

conviction is valid. Greene v. State, 2013 Ark. 251 (per curiam). The function of the writ is to

secure relief from a judgment rendered while there existed some fact that would have prevented

its rendition if it had been known to the circuit court and which, through no negligence or fault

of the defendant, was not brought forward before rendition of the judgment. Id. The petitioner

has the burden of demonstrating a fundamental error of fact extrinsic to the record. Williams

v. State, 2011 Ark. 541 (per curiam).

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Cromeans, 2013 Ark. 273 (citing McDaniels v. State, 2012
Ark. 465 (per curiam)). We have held that a writ of error coram nobis is available to address

certain errors that are found in one of four categories: (1) insanity at the time of trial, (2) a

coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Greene, 2013 Ark. 251.

       Petitioner first asserts that coram-nobis relief is warranted because Brady v. Maryland, 373
U.S. 82 (1963) was violated based on the concealment of evidence by the prosecuting attorney

and defense counsel. Failure to disclose evidence favorable to the defense is a Brady violation,

and such an allegation falls within one of the four categories of coram-nobis relief. Bannister v.

State, 2014 Ark. 59 (per curiam). The United States Supreme Court held in Brady that “the



                                                 2
                                      Cite as 2014 Ark. 453

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material to guilt or punishment, irrespective of the good faith or

bad faith of the prosecution.” Brady, 373 U.S. at 87. In Strickler v. Greene, 527 U.S. 263 (1999),

the Court revisited Brady and declared that evidence is material “if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different.” 527 U.S. at 280 (quoting United States v. Bagley, 473 U.S. 667, 682

(1985)). There are three elements of a Brady violation: (1) the evidence at issue must be

favorable to the accused, either because it is exculpatory or because it is impeaching; (2) the

evidence must have been suppressed by the State, either willfully or inadvertently; (3) prejudice

must have ensued. Strickler, 527 U.S. 263; Watts v. State, 2013 Ark. 485 (per curiam).

       Petitioner contends that Brady was violated because the prosecution and defense counsel

concealed from the jury an unrelated incident report of the shooting of a third party. The

incident report, which is appended to the petition, names petitioner’s victim, Veronica Jenkins,

as an arrestee and witness in the incident. Petitioner alleges that she did not become aware of

the report until after her trial and that the jury’s request to examine a copy of the report shows

prejudice. The trial record shows that defense counsel approached the bench and stated outside

the hearing of the jury that he had a copy of the incident report and that he intended to

introduce evidence of the incident to show that petitioner was afraid of Jenkins. The

prosecuting attorney responded that the report was filed as part of an investigation and that

characterizing Jenkins as a “suspect” in the shooting was not accurate. Defense counsel then

stated that he was not introducing the report into evidence. The trial court found that petitioner



                                                3
                                        Cite as 2014 Ark. 453

could testify as to her belief that Jenkins was dangerous but that the report did not show that

Jenkins was charged with the shooting. Referring to the incident, Officer Angela Meredith later

testified that Jenkins was not a suspect in the shooting but had been arrested for hindering

apprehension because she was withholding information about the incident.2 In testifying about

her knowledge of Jenkins’s propensity for violence, petitioner also addressed the incident that

was the subject of the report. Petitioner admits in her petition that defense counsel was aware

of the existence of the report, and the trial record is clear that the information was available at

the time of trial. Accordingly, petitioner fails to demonstrate the existence of a Brady violation

as necessary to provide cause to grant the writ.

        Petitioner also alleges that she has tried to obtain documents to “bolster her claims,”

including evidence that Jenkins was attempting to find her for the purpose of attacking her on

the day of the murder. To the extent that petitioner is again attempting to allege a Brady

violation, she is not entitled to relief because she fails to offer any factual support for a claim that

evidence favorable to her was suppressed by the prosecuting attorney or that the outcome of the

proceeding would have been different had any such evidence been provided to the defense. See

Weekly v. State, 2014 Ark. 365, ___ S.W.3d ___ (per curiam); Pitts, 2014 Ark. 132. The burden

is on the petitioner to show that the writ is warranted, and a bare assertion with no factual

        2
         In the amendment to the petition, petitioner contends that she is entitled to coram-nobis
relief based on prosecutorial misconduct stemming from the bald allegation that, because the
incident report named Jenkins, Officer Meredith committed perjury apparently based on her
testimony that Jenkins was not a suspect in the shooting. Because the trial record does not
support petitioner’s allegation and she provides no factual substantiation for the perjury claim,
petitioner fails to demonstrate a meritorious claim to present in the proposed petition for writ
of error coram nobis. Bare assertions do not justify issuance of the writ. See Charland v. State,
2013 Ark. 452 (per curiam).

                                                   4
                                       Cite as 2014 Ark. 453

support does not justify reinvesting jurisdiction in the circuit court to consider a petition for writ

of error coram nobis. Charland, 2013 Ark. 452. In an apparent attempt to support her claim that

evidence was withheld by the prosecutor, petitioner appended to her petition an October 3, 2013

letter from the prosecuting attorney’s office stating that petitioner’s request for “work product”

must come through her attorney. The letter does not indicate that the prosecutor withheld or

refused to disclose any evidence to the defense at the 2008 trial, and it is unclear from the letter

what specific evidence the petitioner was seeking.

       Petitioner next contends that she is entitled to relief apparently based on an allegation of

bias by the trial judge, who presided over both petitioner’s first trial that ended with a mistrial

and her second trial, and “judge-shopping” by the prosecuting attorney. Petitioner alleges that

she was told prior to her second trial that the trial judge was no longer hearing criminal cases in

Craighead County at the time of her second trial. She states that, after her second trial, she

learned that the prosecuting attorney had expressed a desire that her second trial be presided

over by the same judge, and she “concludes” that the prosecuting attorney’s request was a result

of the trial judge’s “history of favorable rulings for the State.” In a related claim, petitioner

alleges bias of the trial judge based on a letter from the judge to the prosecuting attorney and

defense counsel after the mistrial in which the judge wrote that a change of venue might be

necessary due to the media coverage of the trial. Because petitioner provides no factual basis

for her allegations and does not show the type of fundamental error addressed by coram-nobis

proceedings, she fails to state a claim sufficient to support permitting an application for the writ

to go forward for consideration of a petition for writ of error coram nobis.



                                                  5
                                       Cite as 2014 Ark. 453

       Petitioner also contends that grounds exist for reinvesting jurisdiction for consideration

of the petition because the trial court allowed three witnesses to testify despite violations of

Arkansas Rule of Evidence 615 (2008). Rule 615 provides that “the court shall order witnesses

excluded so that they cannot hear the testimony of other witnesses.” A trial court has very

narrow discretion to exclude the testimony of a witness for noncompliance with an exclusion

order pursuant to Rule 615. Blaylock v. Strecker, 291 Ark. 340, 724 S.W.2d 470 (1987). On direct

appeal, the court of appeals addressed petitioner’s same argument regarding violations of Rule

615 and affirmed the trial court’s decision to allow the witnesses to testify. Mooney, 2009 Ark.

App. 622, 331 S.W.3d 588. When the merits of a claim were addressed and adjudicated in a

prior appellate decision, that issue is settled and may not be revisited in a subsequent appeal.

Cooper v. State, 2014 Ark. 243 (per curiam); Strong v. Hobbs, 2013 Ark. 376 (per curiam).

Furthermore, petitioner’s claim arises from facts that were not extrinsic to the record and were

known at trial. As a consequence, the claim is not cognizable in a coram-nobis proceeding, will

not support issuance of the writ, and provides no basis to reinvest jurisdiction in the trial court

to pursue the writ. See Jackson v. State, 2014 Ark. 347, 439 S.W.3d 675 (per curiam); Hoover v. State,

2012 Ark. 136 (per curiam).

       Finally, petitioner claims that she is entitled to coram-nobis relief because she was unable

to aid in her defense or understand what was happening at trial because defense counsel had

given her mind-altering sedatives that sometimes cause insanity. Petitioner’s bald allegation that

she was under the influence of sedatives during trial does not amount to a demonstration of

insanity. Petitioner provides no evidence to support her claim, and such conclusory statements



                                                  6
                                      Cite as 2014 Ark. 453

fall far short of meeting petitioner’s burden of showing that she was not competent to stand trial.

See Whitham v. State, 2011 Ark. 28 (per curiam).

       Petition with amendment denied.

       Sonya Nate Mooney, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for respondent.




                                                7